EXAMINER’S COMMENT
Applicants’ submission filed on February 1, 2021 has been entered.
Claims 13-19 and 33-40 have been canceled.
New claims 45-56 have been added. 
All rejections of claims 13-19 and 33-40 are moot in light of Applicants’ cancelation of claims 13-19 and 33-40. 
The previous rejections under 35 USC § 112 have been withdrawn in light of Applicants’ amendments and arguments; which are also in accord with the substance of the interview conducted on December 22, 2020. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the instant claims are directed to a method of creating a population of corn plants with enhanced drought tolerance, and increasing the frequency of a drought tolerance phenotype in a population of corn plants, which comprise detecting the presence of an enhanced drought tolerance allele within 5 cM of a nucleotide corresponding to position 3776 of SEQ ID NO:2, wherein said nucleotide is associated with enhanced drought tolerance; selecting a corn plant based on the presence of the enhanced drought tolerance allele, and producing a population of offspring that exhibits enhanced drought tolerance. The prior art fails to teach or reasonably suggest the claimed method(s). The prior art generally teaches the concept of enhancing stress tolerance in plants by introducing a DNA expressing a bacterial cold shock protein, however it fails to teach marker assisted breeding methods in corn, in which the instantly claimed allele at position 3776 of SEQ ID NO:2 is being associated with enhanced drought tolerance.  

	Table 2a on page 65 describes the primers and probes useful for detecting drought tolerance SNPs that map outside of, but are linked to, csd2 (SEQ ID NO:2). See also the information on the accompanying SNPs/alleles.
	Table 2b on pages 65-66 describes the primers and probes useful for detecting drought tolerance SNPs within csd2 (SEQ ID NO:2). See also the information on the accompanying SNPs/alleles. 

	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

SUMMARY
Claims 11-12, 32, 41, and 45-56 are allowed. 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


BRATISLAV STANKOVIC, JD, PhD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663